        Case 1:20-cv-01049-DLC Document 22 Filed 06/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :                20cv1049 (DLC)
INGRID WIEGAND,                        :
                                       :                     ORDER
                          Plaintiff,   :
                -v-                    :
                                       :
AIR PEGASUS HELIPORT, INC., ALVIN S.   :
TRENK, and ABIGAIL TRENK,              :
                                       :
                          Defendants.  :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     The parties participated in a telephonic initial pre-trial

conference on April 24, 2020.       A Scheduling Order dated April

24, 2020 instructed the parties that no additional parties could

be joined or pleadings amended after June 26, 2020.           On June 17,

plaintiff submitted a letter requesting an extension of that

date.   Plaintiff’s counsel further noted that he had attempted

to meet and confer with counsel for the defendants, but had not

received a response.      Accordingly, it is hereby

     ORDERED that the parties shall promptly meet and confer

regarding the discovery disputes.

     IT IS FURTHER ORDERED that a telephonic conference is

scheduled for June 19 at 9:00 a.m.        The parties shall use the

following dial-in instructions for the telephone conference:

                 Dial-in:          888-363-4749
                 Access code:      4324948
         Case 1:20-cv-01049-DLC Document 22 Filed 06/17/20 Page 2 of 2



     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

     SO ORDERED:

Dated:       New York, New York
             June 17, 2020


                                     __________________________________
                                                 DENISE COTE
                                        United States District Judge




                                      2
